A study of the transcript in this case and a rereading of Jacobs vs. Jacobs, 95 Conn. 57, and VanGuilder vs. Van Guilder, 100 Conn. 1, have convinced me that the requirements of the statute have not been met. As indicated by the citations, intolerable cruelty does not necessarily mean daily beatings. The conduct of the defendant must, however, be "such that the public and personal objects of matrimony have been destroyed beyond rehabilitation."McEvoy vs. McEvoy, 99 Conn. 427, 432.
The principal complaints of the plaintiff are that her husband was late to dinner, was inconsiderate and drank more than he should. The plaintiff is apparently a woman of culture *Page 195 
and refinement but this does not relieve her of the duty of proving her case.
Morehouse vs. Morehouse, 70 Conn. 420, 427.
   Complaint dismissed.